October 27, 2006

Mr. David C. Mattax
Chief Financial Litigation
Office of the Attorney General
P. O. Box 12548
Austin, TX 78711-2548

Mr. Joseph C. Blanks
P. O. Box  999
Doucette, TX 75942


Mr. David H. Burrow
Burrow & Parrott, L.L.P.
1301 McKinney, Suite 3500
Houston, TX 77010-3092

Mr. Philip K. Maxwell
Law Offices of Philip K. Maxwell
1717 West Avenue
Austin, TX 78701

Mr. Stephen L. McCleery
3212 Bonnie Road
Austin, TX 78703

Mr. William J. Skepnek
Skepnek & Maddox
900 Massachusetts, Suite 601
Lawrence, KS 66044

Mr. Dwight E. Jefferson
12 Greenway Plaza, Suite 1100
Houston, TX 77046

Thomas Nave Kiehnhoff
Reaud Morgan & Quinn LLP
P.O. Box 26005
Beaumont, TX 77720-6005

Ms. Marcy H. Greer
Fulbright & Jaworski L.L.P.
600 Congress Avenue, Suite 2400
Austin, TX 78701


Mr. Michael T. Gallagher
The Gallagher Law Firm
777 Walker, Suite 2500
Houston, TX 77002

Mr. Joe K. Longley
Law Offices of Joe K. Longley
1609 Shoal Creek Blvd., #100
Austin, TX 78701

Mr. Russell S. Post
Beck Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010

Mr. Steven M. Smoot
Smoot Law Firm, P.C.
4545 Mt. Vernon
Houston, TX 77006

Mr. John A. Davis Jr.
Davis & Davis
1301 McKinney, Ste. 3500
Houston, TX 77010-3092

Mr. Pat Maloney Jr.
239 East Commerce Street
San Antonio, TX 78205





Mr. Curtis L. Cukjati
Martin & Cukjati, L.L.P.
1802 Blanco Road
San Antonio, TX 78212





RE:   Case Number:  05-0169
      Court of Appeals Number:  03-03-00374-CV
      Trial Court Number:  GV202501

Style:      FARMERS GROUP, INC., ET AL.
      v.
      JAN LUBIN, GILBERTO VILLANUEVA, AND MICHAEL PALADINO

Dear Counsel:

      Today the Supreme Court of Texas granted the petitions for  review  in
the above-referenced case and set the case for oral submission on  Thursday,
January 25, 2007.  Counsel should be present in the courtroom by  8:30  a.m.
for check-in with the Marshals.  Oral  arguments  begin  at  9:00  a.m.   If
desired, counsel may call the Clerk's Office for the  order  of  setting  on
Friday, January 19, 2007.  Each side has been allotted twenty  (20)  minutes
for oral argument.  Tex. R.  App.  P.  No.  59.   Joint  Motion  to  Certify
Recusal of Justice and Seek Appointment of Temporary Replacement Justice  is
dismissed as moot.  (Justice Willett not sitting)
      PLEASE NOTE it is the responsibility of the attorneys to determine who
will present argument and how the allotted  time  will  be  shared.   Please
remember that each side, not each party, has been  allotted  twenty  minutes
for argument.  Except  with  prior  permission  from  the  Court,  only  two
attorneys may present argument for each side.  Tex. R. App. P. 59.5.
      Please indicate on the enclosed Oral Argument Submission Form only the
attorney/s who will present oral  argument,  and  return  the  form  to  the
Clerk's Office no later than Wednesday,  January  3,  2007.   Oral  argument
will be held at our location in the SUPREME COURT BUILDING at  201  W.  14th
Street (corner of 14th & Colorado).  The Courtroom is located on  the  First
Floor.  The Clerk's Office is also located on  the  First  Floor,  Room  No.
104.










      The petitioners are assessed a $75.00 fee for the submission and  oral
argument of the petitions.  Please note that the  fee  is  due  and  payable
prior to the submission of this cause in oral argument  before  this  Court.
Please make your check payable to  "Clerk,  Supreme  Court  of  Texas",  and
remit to the Clerk's Office of the Supreme  Court  of  Texas  at  the  above
address.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Diane O'Neal         |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. John M. Hohengarten  |